DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For claim 1 and 17, in order to overcome the 112b rejection of record, the following amendments are needed. The amendments were agreed by Applicant’s Attorney. The application has been amended as follows:
Amend Claim 1 with:
  A robot procurement apparatus comprising:
a memory configured to store a deficient number of a plurality of robots or a surplus number of the plurality of robots in each of multiple service areas where the plurality of robots provide services; and
a processor communicatively coupled to the memory, wherein the processor is configured to 
acquire the deficient number of the plurality of robots or the surplus number of the plurality of robots in each of the multiple service areas,
calculate a total deficient number or a total surplus number of the plurality of robots in all of the multiple service areas,
receive a procurement request from a dispatch destination service area, the procurement request contains at least a total number of robots being requested,

when the calculated total surplus number of the plurality of robots in all of the multiple service areas is greater than the total number of robots being requested the processor selects a number of procurement target robots from at least one of the multiple service areas, the at least one of the multiple service areas contains the surplus number of the plurality of robots which is greater than the total number of robots being requested,
when the calculated total surplus number of the plurality of robots in all of the multiple service areas is less than [[or equal to]] the total number of robots being requested the processor selects as the number of procurement target robots, [[each of the]] a respective surplus number of the plurality of robots from [[a plurality]] each of the multiple service areas that each contains [[the]] a surplus number of the plurality of robots, and
dispatches the number of procurement robots to the dispatch destination service area,
wherein the dispatch destination service area is one service area of the multiple service areas to which at least one of the plurality of robots is to be dispatched based on the total deficient number of the plurality of robots [[or the surplus number of the plurality of robots]] in the dispatch destination service area and [[the deficient number of the plurality of robots or]]total surplus number of the plurality of robots in any of the multiple service areas other than the dispatch destination service area, and
wherein the number of procurement target robots is equal to the total number of robots being requested by the dispatch destination service area.
Amend Claim 17 with:

storing, via a memory, a deficient number of a plurality of robots or a surplus number of a plurality of robots in each of a plurality of service areas where the plurality of robots provide services;
acquiring, from the memory, the deficient number of the plurality of robots or the surplus number of the plurality of robots in each of the multiple service areas,
calculating, via the information processor, a total deficient number or a total surplus number of the plurality of robots in all of the multiple service areas,
receiving, via the information processor, a procurement request from a dispatch destination service area, the procurement request contains at least a total number of robots being requested,
comparing, via the information processor, the total number of robots being requested with the calculated total deficient number or the total surplus number of the plurality of robots in all of the multiple service areas,
when the calculated total surplus number of the plurality of robots in all of the multiple service areas is greater than the total number of robots being requested the processor selects a number of procurement target robots from at least one of the multiple service areas, the at least one of the multiple service areas contains the surplus number of the plurality of robots which is greater than the total number of robots being requested,
when the calculated total surplus number of the plurality of robots in all of the multiple service areas is less than [[or equal to]] the total number of robots being requested the processor selects as the number of procurement target robots, [[each of the]] a respective each of the multiple service areas that each contains [[the]] a surplus number of the plurality of robots, and
dispatching, via the information processor, the number of procurement robots to the dispatch destination service area,
wherein the dispatch destination service area is one service area of the multiple service areas to which at least one of the plurality of robots is to be dispatched based on the total deficient number of the plurality of robots [[or the surplus number of the plurality of robots]] in the dispatch destination service area and [[the deficient number of the plurality of robots or]] the  total surplus number of the plurality of robots in any of the multiple service areas other than the dispatch destination service area, and
wherein the number of procurement target robots is equal to the total number of robots being requested by the dispatch destination service area.
Allowable Subject Matter
Including the amendments above, claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.K. /
 Examiner, Art Unit 3666   
/HARRY Y OH/Primary Examiner, Art Unit 3666